Appellee has moved to dismiss this appeal because of alleged insufficiency in the amount of the appeal bond. No effort was made by appellee in the trial court to call upon appellant to supplement the bond.
Since Act 112 of 1916 was adopted, an appeal may not be dismissed in the appellate court for the reason urged, unless *Page 101 
the procedure prescribed in that statute was followed in the trial court. See Succession of Lissa, 194 La. 328, 193 So. 663; Durel v. Buchanan, 147 La. 804, 86 So. 189; Garland v. Keen, 18 La. App. 312, 137 So. 343.
The motion to dismiss the appeal is overruled.
Motion overruled.